
	

113 HR 2008 IH: Stop Taxing American Assistance to Afghanistan Act
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2008
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit United States assistance for Afghanistan
		  unless the United States and Afghanistan enter into a bilateral agreement which
		  provides that work performed in Afghanistan by United States contractors is
		  exempt from taxation by the Government of Afghanistan.
	
	
		1.Short TitleThis Act may be cited as the
			 Stop Taxing American Assistance to
			 Afghanistan Act.
		2.Prohibition on United
			 States assistance for Afghanistan unless work performed in Afghanistan by
			 United States contractors is exempt from taxation
			(a)ProhibitionNo funds made available to carry out the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or any other Act may be
			 made available to provide assistance for Afghanistan unless the President
			 certifies to Congress that a bilateral agreement between the United States and
			 Afghanistan is in effect which provides that work performed in Afghanistan
			 under a contract in Afghanistan is exempt from taxation by the Government of
			 Afghanistan. The prohibition on assistance under this subsection shall not
			 apply with respect to a contract under which the contractor or subcontractor is
			 not a national of the United States or a contract involving commercial
			 operations of United States diplomatic missions in Afghanistan.
			(b)WaiverThe
			 President may waive the prohibition on assistance under subsection (a) on a
			 case-by-case basis if the President determines and certifies to Congress that
			 it is in the national interests of the United States to do so.
			(c)DefinitionsIn
			 this section:
				(1)Contract in
			 AfghanistanThe term contract in Afghanistan has the
			 meaning given the term contract in Iraq or Afghanistan in section
			 864(a)(2) of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 10 U.S.C. 2302 note), except that each reference in such
			 section to or Iraq is deemed to be deleted.
				(2)Government of
			 Afghanistan
					(A)In
			 generalThe term Government of Afghanistan includes
			 the government of any political subdivision of Afghanistan, and any agency or
			 instrumentality of the Government of Afghanistan.
					(B)Agency or
			 instrumentalityFor purposes of subparagraph (A), the term
			 agency or instrumentality of the Government of Afghanistan means
			 an agency or instrumentality of a foreign state as defined in section 1603(b)
			 of title 28, United States Code, with each reference in such section to
			 a foreign state deemed to be a reference to
			 Afghanistan.
					(d)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this Act and shall apply with respect to funds made available to carry out
			 the Foreign Assistance Act of 1961 or any other Act for fiscal year 2014 and
			 subsequent fiscal years.
			
